DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the 112, 1st and 2nd rejections, applicant’s amendments, specifically deleting the limitations in question, have overcome these rejection and they are therefore withdrawn. 
Regarding the prior art rejections, applicant's amendments and related arguments have been fully considered but they are not persuasive.  Applicant has two arguments, each of which will be separately addressed below.  
The first argument is that Anderson fails to teach the previously recited pitch between optical axes.  Specifically, applicant argues that the width cited in Anderson is not the pitch and the examiner has not shown that these are the same.  The examiner respectfully disagrees.  Applicant’s own specification defines the pitch as 1118 in Fig. 11 (reproduced below for clarity).  Furthermore, applicant’s own specification states “lens elements of the multi-lens array must have a diameter (or pitch)” and “The multi-lens array 1100 includes a number (e.g., 7) of lenslets each separated by a pitch 1118. The pitch 1118 may be a maximum diameter of a lenslet or a spacing between optical axes of adjacent lenslets.”  Therefore, applicant’s own specification makes it clear that the pitch is the same/equivalent to the diameter, i.e. width of the lens.  Therefore, when considering Anderson’s Figs. 3A or 3F which is almost exactly the same as applicant’s 
Furthermore, even if you consider that there may be a space between the circles, i.e. they do not touch, as seemingly shown in Figs. 3B and 3C, it is abundantly clear that this space is so small/negligible that the resulting “pitch” (center to center distance of adjacent circles 300) would only be slightly greater than the diameter of the circle.  Specifically, it appears from Fig. 3B that the space between the circles is about ¼ of the diameter of the circle itself. Therefore, when considering the extra space between the lenses and the fact that Anderson teaches a width/diameter of 1mm to 3mm, the resulting pitch would be about 1.25 mm to 3.75 mm which still substantially overlaps applicant’s claimed range. For these reasons, the examiner is not persuaded and the position that Anderson teaches the claimed pitch is maintained.

    PNG
    media_image1.png
    621
    834
    media_image1.png
    Greyscale


The second arguments is that Anderson fails to teach the newly amended portion of a window spaced apart from the array of optical element by a gap.  The examiner respectfully disagrees.  Applicant specifically points to “certain exemplary embodiments” where the window “can be” provided on or form as part of the micro-lenses, as shown in Fig. 3E and described in Pars 0075 and 0082. However, applicant seemingly ignores the fact that this is very clearly an optional feature (“The plate configured to contact the skin surface can optionally be provided as part of the focusing lens arrangement, e.g., it can be formed as the lower surface of a plano-convex lens or a plurality of such micro-lenses”).  Furthermore, Anderson explicitly 
Therefore, the examiner is substantially maintaining the previous 102 rejection of Anderson with updated claim mapping to address applicant’s amendments. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The claim recites “a working distance of the array of optical images is greater than a focal length of the array of optical images”.  First and foremost, the examiner believes applicant intended to recite “the array of optical elements” (not images), and will be interpreted the claim language in that manner.  It seems as if applicant has confused the focal length of the lens with the desired depth within tissue.  Applicant’s specification states “In order to focus an EMR beam at a desired depth within a tissue (e.g., in the dermis of the skin tissue), it may be desirable for the multi-lens array to have a working distance greater than the desired depth. According to some embodiments, a window (e.g., window made of Sapphire) having a thickness ranging from about 0.5 mm to about 3 mm can be placed between the multi-lens array and the skin. The multi-lens array can have a working distance which is long enough to accommodate the window thickness as well as the desired depth of the focal region of the EMR beam into the skin.” (Par 0008).  Based on this it is abundantly clear that the working distance is longer than the desired depth within tissue (distance between the surface of tissue and the depth at which the target/focal point is located), i.e. to accommodate for the thickness of the contact plate/window, but nowhere does applicant disclose a working distance greater than the focal length of the lens.  It is 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claims 21 and 22] These claims recite a “working distance” of the lens.  However, this term appears to be used contradictory to its accepted meaning, especially when considering claim 22 requires a working distance greater than a focal length, which is seemingly impossible.  Generally speaking, the working distance of a lens and the focal distance of the lens are equivalent or the focal length is slightly greater than the working distance.  It is unclear how the working distance (distance from the lens to the focal depth/spot/target in tissue) is greater than the focal length, as these are seemingly defining the same exact thing. Therefore, it is unclear what is meant by the claimed working distance.  Does this merely refer to the focal length of the lens, as 
Claim 22 recites the limitation "the array of optical images" in 1.  There is insufficient antecedent basis for this limitation in the claim.  This is interpreted as the array of optical elements. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0199132 to Anderson et al.
[Claims 1, 9 and 17] Anderson discloses a laser/optical system (Figs. 2 or 4) and method comprising: a laser system (210, Fig. 2) configured to emit a primary laser 
[Claims 18-20] Anderson discloses “the exemplary radiation emitter arrangement and/or the exemplary optical arrangement can be configured to direct a single wide beam of EMR over the entire array of such micro-lenses or a portion thereof to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 3, 6, 11, 14, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson.
[Claims 3 and 11] Anderson discloses a focal length between 120 and 400 microns (Par 0078) and a pitch of 1 mm to 3 mm.  Since 4 x 400 microns equals 1.6 mm, the claimed ranges at the very least overlap.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP 2144.05.  Therefore, it would have been obvious for one of ordinary skill in the art to try any of the disclosed values for focal length and pitch, including 400 microns for focal length, and 1 mm for pitch, resulting in a pitch that ranges from ½ the focal length to 4 times the focal length, as this is merely optimization of result effective variables in order to achieve the desired result/treatment. 
[Claims 6 and 14]  Anderson discloses a power ranging from 15 mW to 1500 mW (Par 0092) and a spot size ranging from 10 microns to 200 microns (Par 0014).  With the assumption that the spot size relates to a diameter of a circle, it is clear that these parameters at the very least overlap with applicant’s claimed intensity ranging from 105 W/cm2 to 1015 W/cm2.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP 2144.05.  Therefore, it would have been obvious for one of ordinary skill in the art to try any of the disclosed values for power and spot size, including a high power with a small spot size resulting in an intensity within applicant’s claimed range, as this is merely optimization of result effective variables in order to achieve the desired result/treatment. 
[Claims 21 and 22] Anderson discloses an embodiment (Fig. 4) with a working distance of less than 1 cm (Fig. 4; Par 0097).  “In the case where the claimed ranges 
Furthermore, regarding Fig. 2 by itself, Anderson defines the focal depth as the distance from a lower surface of the apparatus (contact window 240) and the location of the focal region within the tissue (160; Pars 0015 and 0065).  Furthermore, it is abundantly clear that the lens is spaced apart from the contact window and the contact window has a specific thickness (Fig. 2).  Therefore, the working distance of the lens must account for this space/gap, as well as the thickness of the plate, when focusing the laser to a desired depth (160).  Anderson teaches that the depth can be between about 150 and 400 microns (0.15 mm to 0.4 mm).  Therefore, when accounting for the space/gap between the lens and the contact window, as well as the thickness of the window itself, the working distance must be larger than the focal depth in tissue.  Seemingly, the distance between the lens and the window in addition to the thickness of the window itself is more than 0.1 mm.  Therefore, it would have been obvious to modify the working distance of the lens taught by Anderson to be 0.5 mm to 5 mm, depending on the spacing between the lens and the window, as well as the thickness of the window, as is well-known in the art. 

s 2, 4, 8, 10, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson as applied to claim 1 above, and further in view of US 2003/0072080 to Ariyoshi et al. or US 2008/0186591 to Altshuler
[Claims 2 and 10] Anderson is discussed above, but fails to explicitly teach truncated lenses (similar to what is shown in applicant’s Figs. 7A-C), as the reference seemingly only teaches circular and cylindrical lenses (300).  However, the reference does explicitly state “Other exemplary patterns and/or shapes of the micro-lenses 300 can be provided” Par 0071.   The examiner contends that this is merely an obvious change in shape, i.e. from circle to hexagon, and would be obvious as a routine design/engineering choice; MPEP 2144.05.  To further support this position, Ariyoshi discloses “it is preferable that the shape of the bottom surface of each unit lens 110 is a hexagonal shape rather than a circular shape. This is because in the case of a hexagonal shape, the unit lenses can be arranged to be closest packed without any gap so that the ratio of the area occupied by the unit lenses to the area of the surface for formation of the micro lens array can be made 100% at maximum ideally” (Par 0073).  Similarly, Altshuler discloses truncated lenses 114, Fig. 11. Therefore, it would have been obvious to one of ordinary skill in the art to modify, i.e. truncate, the shape of the circular lenses taught by Anderson, specifically into a hexagonal shape, as this is a known shape/arrangement that allows the lenses to be as closely packed as possible without any gap, as taught by Ariyoshi or as commonly known and used in laser dermatological treatment devices, as taught by Altshuler. 
[Claims 4 and 12] Anderson discloses the plurality of converging lenses (300) arranged in a rectangular pattern (square Fig. 3B) or a hexagonal array (Fig. 3C).  The 
[Claims 8 and 16] Anderson appears to teach a lens holder (lens cage 410, Fig. 4), but is silent to the lenses being an array of optical elements comprising a plurality of converging lenses. Ariyoshi appears to show a holder (200, Fig. 1) that applies a lateral force on the lenses.  Furthermore, Altshuler discloses a mask (138, Fig. 16) for holding the lens arrays (Par 0099).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Anderson with a holder, taught by Ariyoshi or Altshuler, as a commonly known and used way to hold and secure a lens array. If applicant disagrees with either of these positions, the examiner has included an alternate 103 rejection below.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson as applied to claim 1 above, and further in view of US 5,668,825 to Karpinski.
Anderson is discussed above, but fails to explicitly teach the claimed holder for the converging lenses.  However, it is common and well-known in the art that such holders are used to secure/hold lens arrays.  Specifically, teaching such a holder including support rails (60, Figs. 9A-B; Abstract and related disclosure).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Anderson to include the lens array holder taught by Karpinski in order to securely hold the lens array. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner takes the position that a window that is spaced apart from the final focusing optics in a laser dermatological handpiece is well-known, routine and conventional within the art; This cannot possibly be what applicant believes is novel about their device.  See US 5,586,981 to Hu (Figs. 3-4); US 6,096,029 to O’Donnel, Jr. (Fig. 4); US 2001/0007068 to Ota et al. (Fig. 2) and US 2012/0226268 to Liu et al (Fig. 1). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792